DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4 – 6, 8 – 13 and 27 – 31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims 1 and 13, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: a wiring structure, comprising: the conductive through via is a monolithic structure and includes a main portion and an extending portion protruding from the main portion, further includes a plurality of unit portions embedded in a respective one of the dielectric layers, at least one of the unit portions includes a first portion embedded in an upper dielectric layer and a second portion embedded in a lower dielectric layer under the upper dielectric layer, and a shape of the first portion is different from a shape of the second portion; and a plurality of inner conductive vias disposed between two adjacent ones of the circuit layers for electrically connecting the two adjacent ones of the circuit layers, wherein the circuit layer includes a plurality of pads connecting the inner conductive via, a shape of the first portion of the unit portion is substantially same as a shape of the inner conductive via, and a shape of the second portion of the unit portion is substantially same as a shape of the pad of the circuit layer.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 13 with the allowable feature being: a wiring structure, comprising: at least one conductive through via extending through the upper conductive structure, wherein the conductive through via is a monolithic structure and includes a main portion and an extending portion protruding from the main portion; wherein the conductive through via further includes a plurality of unit portions embedded in a respective one of the dielectric layers and a lower portion extending from the unit portion most adjacent to the lower conductive structure, wherein the lower portion contacts the circuit layer of the lower conductive structure, and includes a curved sidewall; wherein a height of the lower portion is greater than a thickness of the second portion; wherein the curved sidewall of the lower portion includes a first portion in the lower dielectric layer, and the first portion of the curved sidewall curves toward the lower dielectric layer; wherein an included angle between the first portion of the curved sidewall and the bottom surface of the second portion includes an acute angle in a cross-sectional view.
One close prior art Takada (US 6,590,165 B1) teaches of a wiring structure, comprising: a conductive structure including a plurality of dielectric layers and a plurality of circuit layers in contact with the dielectric layers; at least one conductive through via extending through the conductive structure, wherein the conductive through via is a monolithic structure and includes a main portion and an extending portion protruding from the main portion, the conductive through via further includes a plurality of unit portions embedded in a respective one of the dielectric layers, at least one of the unit however Takada does not teach a plurality of inner conductive vias disposed between two adjacent ones of the circuit layers for electrically connecting the two adjacent ones of the circuit layers, wherein the circuit layer includes a plurality of pads connecting the inner conductive via, a shape of the first portion of the unit portion is substantially same as a shape of the inner conductive via, and a shape of the second portion of the unit portion is substantially same as a shape of the pad of the circuit layer.
Another close prior art Ma (US 2011/0147059 A1) teaches of a wiring structure, comprising: a lower conductive structure including at least one dielectric layer and at least one circuit layer in contact with the dielectric layer; an upper conductive structure disposed on the lower conductive structure, wherein the upper conductive structure includes a plurality of dielectric layers and a plurality of circuit layers in contact with the dielectric layers; and at least one conductive through via extending through the upper conductive structure, wherein the conductive through via is a monolithic structure and includes a main portion and an extending portion protruding from the main portion; wherein the conductive through via further includes a plurality of unit portions embedded in a respective one of the dielectric layers and a lower portion extending from the unit portion most adjacent to the lower conductive structure, wherein the lower portion contacts the circuit layer of the lower conductive structure, and includes a curved sidewall; wherein the unit portion most adjacent to the lower conductive structure further includes a first portion embedded in an upper dielectric layer and a second portion embedded in a lower dielectric layer under the upper dielectric layer, and the lower portion extends from a bottom surface of the second portion to a top surface of the circuit layer of the lower conductive structure; wherein a height of the lower portion is greater than a thickness of the second portion; wherein the curved sidewall of the lower portion includes a first portion in the lower dielectric layer; however Ma does not teach the first portion of the curved sidewall curves toward the lower dielectric layer; wherein an included angle between the first portion of the curved sidewall and the bottom surface of the second portion includes an acute angle in a cross-sectional view.
Therefore claims 1, 2, 4 – 6, 8 – 13 and 27 – 31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896